      Case 1:19-cv-10078-VEC-KNF Document 34 Filed 09/29/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 VALENTINA VELEVA,
 on behalf of herself and                         Case No.: 1:19-cv-10078
 FLSA Collective Plaintiffs

                          Plaintiff,

        v.

 TAMBURI TRATTORIA LTD., and
 FABIO CAMARDI,

                          Defendants.



                 DECLARATION OF ROBERT N. SWETNICK
     IN OPPOSITION TO PLAINTIFF’S MOTION FOR A DEFAULT JUDGMENT


       ROBERT N. SWETNICK, pursuant to the provisions of 28 U.S.C. § 1746, states:

       1.      I am a partner with the law firm of Dunnington Bartholow & Miller LLP, counsel

for the Defendants herein and submit this Declaration in opposition Plaintiff’s motion for a

default judgment.

       2.      Movant’s attorney has failed to advise this court of significant pertinent

information, including:

       (a)     When your deponent was initial advised of litigation (before the Amended

Complaint was filed) I made numerous attempts to contact Plaintiff’s counsel in order that this

matter could be addressed and resolved. See Exhibits A and B.

       Plaintiff’s counsel advised me that they had not yet had an opportunity to “review the

pertinent facts”, as confirmed in my email of February 6, 2020, requesting that they advise their

client not to contact other employees (see Exhibit C).
      Case 1:19-cv-10078-VEC-KNF Document 34 Filed 09/29/20 Page 2 of 3




       (b)      I provided Plaintiff with proof that when the Plaintiff had been employed for less

than four months raised the issue of allegedly being due overtime and spread of hours pay, the

Defendant immediately reviewed payroll records and issued checks, not only to the Plaintiff, but

to all the employees for any alleged underpayment. These checks were remitted to the Plaintiff

prior to the Defendant allegedly being served in the instant action. Plaintiff’s counsel then

acknowledged receipt of the checks and apparently amended the complaint to allege that money

was not sufficient because it did not include “interest and liquidated damages” (see Clause 31 of

the Amended Complaint).

       (c)     As recently as May 2020 Defendant’s counsel advised me that it would need to

reschedule discussions regarding potential resolution. See Exhibit D. It was my hope and intent

to try to resolve this matter without imposing upon the Court’s limited time and resources. In

fact, Plaintiff had acknowledged that her claim for back wages would be less than $15,000.00

(see Exhibit E).

       (d)     Despite knowing that the Defendants had counsel, the Plaintiff did not advise us

of the alleged default or the Court of our correspondence.

       (e)     Plaintiff allegedly served an Amended Complaint on the Defendant during the

coronavirus pandemic, while the restaurant was, pursuant to Executive Order, closed (and it

remains closed to this date). The Defendant was unaware of any request for a default, and

Plaintiff’s counsel did not have the courtesy to advise your deponent, despite the fact that it had

prior communications with me regarding this matter.

       3.      Defendant has a meritorious defense to this action. Annexed hereto as Exhibit F

is a Notice of Appearance and Answer which we seek to file on behalf of the Defendants nunc

pro tunc.



                                                -2-
      Case 1:19-cv-10078-VEC-KNF Document 34 Filed 09/29/20 Page 3 of 3




       4.     Upon receiving a copy of the Order to Show Cause for Default Judgment, your

deponent immediately contacted Plaintiff’s counsel in order to attempt to have the motion

withdrawn. To date, my telephone messages have not been returned.

       WHEREFORE, it is respectfully requested that the motion be denied in all respects and

that the Notice of Appearance and Answer be accepted nunc pro tunc.


       I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       September 29, 2020

                                                       /s/ Robert N. Swetnick
                                                      Robert N. Swetnick




                                                -3-
